
	
		II
		111th CONGRESS
		1st Session
		S. 422
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Ms. Stabenow (for
			 herself, Ms. Murkowski,
			 Mrs. Feinstein, Ms. Collins, Mrs.
			 Lincoln, Mr. Chambliss,
			 Ms. Mikulski, Mr. Cochran, Ms.
			 Landrieu, Mrs. Boxer,
			 Mrs. Shaheen, Mr. Cardin, Mr.
			 Kerry, Mr. Whitehouse,
			 Mr. Akaka, Mr.
			 Sanders, Mr. Inouye,
			 Mr. Begich, Mr.
			 Casey, Mr. Menendez,
			 Mr. Bayh, Mr.
			 Carper, Mr. Wyden, and
			 Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act and the Public Health Service Act to improve the prevention,
		  diagnosis, and treatment of heart disease, stroke, and other cardiovascular
		  diseases in women.
	
	
		1.Short titleThis Act may be cited as the
			 Heart Disease Education, Analysis
			 Research, and Treatment for Women Act or the
			 HEART for Women
			 Act.
		2.Reporting of data
			 in applications for drugs, biologics, and devices
			(a)Drugs
				(1)New drug
			 applicationsSection 505(b)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)) is
			 amended—
					(A)in paragraph (1),
			 in the second sentence—
						(i)by
			 striking drug, and (G) and inserting drug; (G);
			 and
						(ii)by
			 inserting before the period the following: ; and (H) the information
			 required under paragraph (7); and
						(B)by adding at the
			 end the following:
						
							(7)(A)With respect to clinical data in an
				application under this subsection, the Secretary may deny such an application
				if the application fails to meet the requirements of sections 314.50(d)(5)(v)
				and 314.50(d)(5)(vi)(a) of title 21, Code of Federal Regulations.
								(B)The Secretary shall modify the
				sections referred to in subparagraph (A) to require that an application under
				this subsection include any clinical data possessed by the applicant that
				relates to the safety or effectiveness of the drug involved by gender, age, and
				racial subgroup.
								(C)Promptly after approving an application
				under this subsection, the Secretary shall, through an Internet site of the
				Department of Health and Human Services, make available to the public the
				information submitted to the Secretary pursuant to subparagraphs (A) and (B),
				subject to sections 301(j) and 520(h)(4) of this Act, subsection (b)(4) of
				section 552 of title 5, United States Code (commonly referred to as the
				Freedom of Information Act), and other provisions of law that
				relate to trade secrets or confidential commercial information.
								(D)The Secretary shall develop guidance
				for staff of the Food and Drug Administration to ensure that applications under
				this subsection are adequately reviewed to determine whether the applications
				include the information required pursuant to subparagraphs (A) and
				(B).
								.
					(2)Investigational
			 new drug applicationsSection 505(i) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(i)) is amended—
					(A)in paragraph (2),
			 by striking Subject to paragraph (3), and inserting
			 Subject to paragraphs (3) and (5), ; and
					(B)by adding at the
			 end the following:
						
							(5)(A)The Secretary may place
				a clinical hold (as described in paragraph (3)) on an investigation if the
				sponsor of the investigation fails to meet the requirements of section
				312.33(a) of title 21, Code of Federal Regulations.
								(B)The Secretary shall modify the
				section referred to in subparagraph (A) to require that reports under such
				section include any clinical data possessed by the sponsor of the investigation
				that relates to the safety or effectiveness of the drug involved by gender,
				age, and racial
				subgroup.
								.
					(b)Biologics license
			 applicationsSection 351 of the Public Health Service Act (42
			 U.S.C. 262) is amended by adding at the end the following:
				
					(k)The provisions of section 505(b)(7) of the
				Federal Food, Drug, and Cosmetic Act (relating to clinical data submission)
				apply with respect to an application under subsection (a) of this section to
				the same extent and in the same manner as such provisions apply with respect to
				an application under section 505(b) of such
				Act.
					.
			(c)Devices
				(1)Premarket
			 approvalSection 515 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360e) is amended—
					(A)in subsection
			 (c)(1)—
						(i)in subparagraph (G)—
							(I)by
			 moving the margin 2 ems to the left; and
							(II)by striking
			 and after the semicolon at the end;
							(ii)by
			 redesignating subparagraph (H) as subparagraph (I); and
						(iii)by
			 inserting after subparagraph (G) the following subparagraph:
							
								(H)the information required under subsection
				(d)(7); and
								;
				and
						(B)in subsection (d),
			 by adding at the end the following paragraph:
						
							(7)To the extent consistent with the
				regulation of devices, the provisions of section 505(b)(7) (relating to
				clinical data submission) apply with respect to an application for premarket
				approval of a device under subsection (c) of this section to the same extent
				and in the same manner as such provisions apply with respect to an application
				for premarket approval of a drug under section
				505(b).
							.
					(2)Investigational
			 devicesSection 520(g)(2) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 360j(g)(2)) is amended by adding at the end the following
			 subparagraph:
					
						(D)To the extent consistent with the
				regulation of devices, the provisions of section 505(i)(5) (relating to
				individual study information) apply with respect to an application for an
				exemption pursuant to subparagraph (A) of this paragraph to the same extent and
				in the same manner as such provisions apply with respect to an application for
				an exemption under section
				505(i).
						.
				(d)Rules of
			 constructionThis Act and the amendments made by this Act may not
			 be construed—
				(1)as establishing new requirements under the
			 Federal Food, Drug, and Cosmetic Act relating to the design of clinical
			 investigations that were not otherwise in effect on the day before the date of
			 the enactment of this Act; or
				(2)as having any
			 effect on the authority of the Secretary of Health and Human Services to
			 enforce regulations under the Federal Food, Drug, and Cosmetic Act that are not
			 expressly referenced in this Act or the amendments made by this Act.
				(e)ApplicationThis section and the amendments made by
			 this section apply only with respect to applications received under section 505
			 or 515 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355, 360e) or
			 section 351 of the Public Health Service Act (42 U.S.C. 262) on or after the
			 date of the enactment of this Act.
			3.Reporting and
			 analysis of patient safety data
			(a)Data
			 standardsSection 923(b) of
			 the Public Health Service Act (42 U.S.C. 299b–23(b)) is amended by adding at
			 the end the following: The Secretary shall provide that all
			 nonidentifiable patient safety work product reported to and among the network
			 of patient safety databases be stratified by sex..
			(b)Use of
			 informationSection 923(c) of the Public Health Service Act (42
			 U.S.C. 299b–23(c)) is amended by adding at the end the following: Such
			 analyses take into account data that specifically relates to women and any
			 disparities between treatment and the quality of care between males and
			 females..
			4.Quality of care
			 reports by the Agency for Healthcare Research and QualitySection 903 of the Public Health Service Act
			 (42 U.S.C. 299a–1) is amended—
			(1)in subsection (b)(1)(B), by inserting
			 before the semicolon the following: , and including quality of and
			 access to care for women with heart disease, stroke, and other cardiovascular
			 diseases; and
			(2)in subsection (c),
			 by adding at the end the following:
				
					(4)Annual report on
				women and heart diseaseNot later than September 30, 2011, and
				annually thereafter, the Secretary, acting through the Director, shall prepare
				and submit to Congress a report concerning the findings related to the quality
				of and access to care for women with heart disease, stroke, and other
				cardiovascular diseases. The report shall contain recommendations for
				eliminating disparities in, and improving the treatment of, heart disease,
				stroke, and other cardiovascular diseases in
				women.
					.
			5.Educational
			 campaigns
			(a)Distribution of
			 educational materialThe Secretary of Health and Human Services
			 (referred to in this section as the Secretary) shall develop and
			 distribute to females who are age 65 or older, physicians, and other
			 appropriate healthcare professionals, educational materials relating to the
			 prevention, diagnosis, and treatment of heart disease, stroke, and
			 cardiovascular diseases in women. The Secretary may carry out this subsection
			 through contracts with public and private nonprofit entities.
			(b)Healthcare
			 professional educational campaignThe Secretary, acting through
			 the Bureau of Health Professions of the Health Resources and Services
			 Administration, shall conduct an education and awareness campaign for
			 physicians and other healthcare professionals relating to the prevention,
			 diagnosis, and treatment of heart disease, stroke, and other cardiovascular
			 diseases in women. The Bureau of Health Professions may carry out this
			 subsection through contracts with public and private nonprofit entities.
			6.Extension of WISEWOMAN
			 programSection 1509 of the
			 Public Health Service Act (42 U.S.C. 300n–4a) is amended—
			(1)in subsection
			 (a)—
				(A)by striking the
			 heading and inserting In
			 general.—; and
				(B)in the matter
			 preceding paragraph (1), by striking may make grants and all
			 that follows through purpose and inserting the following:
			 may make grants to such States for the purpose; and
				(2)in subsection
			 (d)(1), by striking there are authorized and all that follows
			 through the period and inserting there are authorized to be appropriated
			 $70,000,000 for fiscal year 2010, $73,500,000 for fiscal year 2011, $77,000,000
			 for fiscal year 2012, $81,000,000 for fiscal year 2013, and $85,000,000 for
			 fiscal year 2014..
			
